—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 11, 1996 (People v Diaz, 225 AD2d 1117), affirming two sentences of the Supreme Court, Kings County, both imposed April 7, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *566effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Miller, Thompson and Joy, JJ., concur.